Citation Nr: 0637254	
Decision Date: 12/01/06    Archive Date: 12/12/06	

DOCKET NO.  04-35 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred for private medical care received on August 22, 
2002.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida that 
denied the benefit sought on appeal.  The veteran  had active 
service from November 1977 to January 1979.  


FINDINGS OF FACT

1.  The veteran has been evaluated as totally disabled due to 
her service-connected disability since May 29, 1997.

2.  On August 22, 2002, the veteran received medical care at 
the Brandon Regional Hospital Emergency Department.

3.  The private medical care received on August 22, 2002, was 
not authorized in advance. 

4.  The private medical care received by the veteran on 
August 22, 2002, was not provided for a medical emergency.


CONCLUSION OF LAW

The requirements for payment of unauthorized medical expenses 
incurred for private medical care received on August 22, 
2002, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the veteran dated in 
September 2003.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A, as indicated 
under the facts and circumstances of this case.  

After receiving the September 2003 letter from the RO, the 
veteran specifically indicated that she had no further 
evidence or argument to present.  The veteran and her 
representative have not argued that any error or deficiency 
in the accomplishment to duty to notify and duty to assist 
has prejudiced her in the adjudication of her appeal, 
although the veteran's representative has argued that the 
case should be remanded for additional development, 
specifically contacting the VA emergency room to determine 
whether that facility was available on the date in question.  
However, as will be explained below, it is unnecessary to 
accomplish any further development in order to fairly decide 
the veteran's appeal.  Therefore, the Board finds that the 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran contends that the VA should be responsible for 
the payment of unauthorized medical services received by her 
on August 22, 2003.  The veteran relates that on that day she 
was in extreme pain and was experiencing vomiting every 2 or 
3 minutes.  She reports that she was unable to hold water on 
her stomach and could not take her medication.  The veteran 
indicated that she became alarmed and continued to have 
stomach convulsions.  The veteran explained that paramedics 
were called and she reports that they called the VA emergency 
room and were told that there was no room available for the 
veteran.  She indicated that the paramedics advised her to 
get her to the nearest hospital.  Therefore, the veteran 
essentially contends that the treatment she received on 
August 22, 2002, was for a life-threatening emergency and 
that VA medical facilities were unavailable.  Therefore, a 
favorable determination has been requested.  
Medical records from the Brandon Regional Hospital Emergency 
Department dated August 22, 2002, shows the veteran arrived 
in the emergency department at 8:20 A.M., and that her 
condition upon arrival was stable.  She presented with a 
crampy generalized abdominal pain that began approximately 
several days prior to arrival.  The veteran was noted to have 
been nauseated, but that there had been no vomiting.  Some 
loss of appetite was noted and the veteran's last known meal 
was one day previously.  There had been no diarrhea and the 
veteran's last bowel movement was four hours prior to 
admission.  There was no fever or chest pain.  It was noted 
that the veteran had been on pain medication and that her 
dosage had recently been reduced, after which she developed 
persistent pain in the abdomen.  The differential diagnoses 
were gastroenteritis, pancreatitis, gastritis, and peptic 
ulcer disease.  By 10:30 A.M., it was noted that the 
veteran's condition had improved after treatment and 
observation.  The final diagnoses were abdominal pain, 
dehydration and gastroenteritis.

In June 2003, the veteran's claim was reviewed by the VA 
chief medical officer who determined that a VA facility was 
available at 8 A.M. on August 22, 2002, and that this 
treatment was for a nonemergent health consideration of 
several days duration prior to being seen in the private 
emergency department.

In June and September 2003, the veteran's claim for payment 
upon authorized private medical care was denied.  The medical 
administration service based this decision on findings that 
care and services were not rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health and that VA facilities were reasonably available to 
provide care.  

The reimbursement by the VA of certain medical expenses 
incurred by veterans with service-connected disabilities is 
allowed under 38 U.S.C.A. § 1728(a) which provides:  

(a) The Secretary may, under such regulations as 
the Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services under 
this chapter for reasonable value of such care or 
services . . . , for which such veterans have made 
payment, from sources other than the department, 
where--

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability 
. . . ; and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise or practical.  

38 U.S.C.A. § 1728(a).  The Court has observed that, given 
the use by Congress of the conjunction "and" in the 
statute, "all three statutory requirements would have to be 
met before reimbursement could be authorized." Malone v. 
Gober, 10 Vet. App. 539, 542 (1997).  

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 38 C.F.R. 
§ 17.53.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to payment of unauthorized 
private medical care received on August 22, 2002.  The 
veteran has asserted that VA medical facilities were not 
feasibly available on that date.  However, the VA chief 
medical officer reviewed the case in June 2003 and indicated 
that VA facilities were available on the date and time 
medical care was needed by the veteran.  

Assuming for purposes of this decision that VA medical 
facilities were not feasibly available on that date, there is 
no evidence, beyond the veteran's lay opinion, that the 
treatment was rendered for a medical emergency of such a 
nature that delay would have been hazardous to life or 
health.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  While the veteran is clearly of the opinion 
that the treatment she received on August 22, 2002, was for a 
medical emergency, she can only report symptoms.  

However, she is not qualified to opine as to her own emergent 
status, because as a lay person without medical training, is 
not competent to offer an opinion that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "medical emergency" is a 
medical question best answered by a physician, see Cotton v. 
Brown 7 Vet. App. 325, 327 (1995), and the only medical 
opinion of record, the one obtained from the VA chief medical 
officer in June 2003 offering an opinion that the veteran's 
treatment was for a nonemergent health condition.  The 
physician apparently based his opinion on the fact that the 
abdominal pain which led to the veteran's treatment began 
approximately several days prior to arrival.  Thus, there is 
no medical evidence which demonstrates that the veteran was 
seen for a medical emergency on August 22, 2002.  

For these reasons, it is unnecessary to return the case to 
the RO to determine whether, in fact, paramedics contacted 
the VA on the morning of August 22, 2002, to determine 
whether VA medical facilities were available since the 
evidence does not demonstrate that the treatment was for a 
medical emergency and that all three requirements of 
38 U.S.C.A. § 1728(a) must be satisfied before reimbursement 
can be authorized.  Therefore, since all three statutory 
requirements for payment of unauthorized medical expenses 
incurred for private medical care on August 22, 2002, have 
not been met, payment of those expenses is not authorized.  

The Board has also considered whether payment for 
unauthorized medical expenses might be authorized under the 
provisions of 38 U.S.C.A. § 1725 which permits reimbursement 
for the reasonable value of emergency room treatment 
furnished the veteran in non-VA facilities.  However, 
"emergency treatment" must be provided in a medical 
emergency.  38 U.S.C.A. § 1725(f)(1).  Therefore, since, as 
explained above, the treatment was not for a medical 
emergency, reimbursement is not permitted under 38 U.S.C.A. 
§ 1725.  


ORDER

Payment of unauthorized medical expenses incurred for private 
medical care received on August 22, 2002, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


